Fourth Court of Appeals
                                    San Antonio, Texas
                                              July 28, 2014

                                        No. 04-14-00102-CV

                            IN THE INTEREST OF J.R.I., A CHILD,

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-PA-01527
                           Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
Sitting:        Karen Angelini, Justice
                Marialyn Barnard, Justice
                Luz Elena D. Chapa, Justice


       The trial court has filed written findings of fact in accordance with this court’s order of
July 21, 2014. We therefore reinstate the appeal on the active docket of the court.

       Appellant may file a supplemental brief addressing the trial court’s finding of fact signed
on July 22, 2014. The brief is due August 4, 2014. The State may file a responsive brief within
seven days of the date the appellant’s brief, if any, is filed.

       No extensions of time will be granted absent a motion that 1) demonstrates extraordinary
circumstances justifying further delay; 2) advises the court of the efforts counsel has expended in
preparing the brief; and 3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.

           It is so ORDERED on July 28, 2014.

                                                              PER CURIAM


ATTESTED TO: __________________________________
             Keith E. Hottle
             Clerk of Court